Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 1, the method of independent claim 11, the apparatus of independent claim 17, and the apparatus of independent claim 19.  
The prior art is particularly deficient regarding parsing, by a processor of the coding device, a bitstream to obtain a prediction block and a transformed residual block corresponding to the prediction block; determining, by the processor, a type of spatial varying transform (SVT) that was used to generate the transformed residual block; determining, by the processor, a position of a block of the SVT relative to the transformed residual block; determining, by the processor, an inverse of the SVT based on the position of the block of the SVT; applying, by the processor, the inverse of the SVT to the transformed residual block to produce a reconstructed residual block; and combining, by the processor, the reconstructed residual block with the prediction block to reconstruct an image block, as described by claims 1 and 17.
The prior art is also particularly deficient regarding receiving a video signal from a video capture device, the video signal including an image block; generating, by a processor of the coding device, a prediction block and a residual block to represent the image block; selecting, by the processor, a transform algorithm for a spatial varying transform (SVT) based on a position of a block of the SVT relative to the residual block; converting, by the processor, the residual block into a transformed residual block using the SVT that was selected; encoding, by the processor, a type of the SVT into a bitstream; encoding, by the processor, [[a]] the position of the block of the SVT into the bitstream; and encoding, by the processor, the prediction block and the transformed residual block into the bitstream for transmission to a decoder, as described by claims 11 and 19.
Claims 2-10, 12-16, 18, and 20 are dependent upon claims 1, 11, 17, and 19, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482